Citation Nr: 1700415	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to April 15, 2011 for the increased evaluation of 30 percent for adjustment disorder with depressed mood, anxiety, social phobia, and alcohol dependence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from August 1996 to March 2006.  The Veteran was awarded a Flag Letter of Commendation, Meritorious Service Medal, and Navy Good Conduct Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted a 30 percent rating for the Veteran's depressive disorder, effective April 15, 2011.  The Veteran disagreed with the effective date of the assigned rating.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2016.  A transcript of that proceeding has been associated with the claims file.

The Board notes that additional evidence, including CAPRI records, a July 2013 VA psychiatric examination report, excerpts of service treatment records, and a copy of correspondence between the Veteran's representative and the Veteran, were associated with the claims subsequent to the AOJ's August 2012 Statement of the Case (SOC).  However, a review of the service treatment records shows that they are duplicative, and the remaining additional evidence is not relevant to the issue of the Veteran's entitlement to an earlier effective date for the increased rating.  Under these circumstances, the additional evidence is not pertinent to the issue at hand and a remand for RO consideration of this evidence is not necessary prior to consideration of the claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior SSOC).

FINDING OF FACT

The Veteran filed a claim for an increased rating for adjustment disorder, which was received at the RO on April 15, 2011; as of March 17, 2011, it was factually ascertainable that an increase in the severity of the Veteran's adjustment disorder had occurred.  


CONCLUSION OF LAW

The requirements for an effective date of March 17, 2011, but no earlier, for the grant of an increased rating of 30 percent for adjustment disorder have been met.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 C.F.R. §§ 3.102, 3.400, 4.2, 4.6 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In correspondence dated in April 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2011 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  There is no indication that there is any evidence outstanding that is relevant to his appeal for an earlier effective date.  Therefore, the duties to notify and assist have been met.

Analysis

The Veteran disagreed with the effective date of the grant of an increased rating to 30 percent for service-connected adjustment disorder.  He contends that he is entitled to an effective date that corresponds to his original service connection claim, March 16, 2006.  See July 2011 Notice of Disagreement.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

The Veteran's adjustment disorder was evaluated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2016).  The General Rating Formula for Mental Disorders provides, in pertinent part:

A mental condition has been formally diagnosed, but symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication.........0

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.........10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2016) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2016) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  The Court has further held that evidence in a claimant's file which "demonstrates that an increase in disability was ascertainable" up to one year prior to a claim for VA compensation "should be dispositive on the question of an effective date for any award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Regarding when a factually ascertainable increase in disability occurs, the Board notes that the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

By way of procedural history, service connection was granted for adjustment disorder in an April 2006 rating decision.  A noncompensable rating was assigned at that time, effective March 16, 2006.  The Veteran did not file a Notice of Disagreement with that decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  The next communication of record from the Veteran regarding his adjustment disorder rating was his April 15, 2011 VA Form 21-526b, on which he requested an increased rating for the disability.  As there was no evidence of a claim for an increase, or correspondence of any kind that could be interpreted as a claim for an increase, prior to that date, the RO assigned an effective date of April 15, 2011.  

However, the question remains whether it is factually ascertainable that the Veteran's adjustment disorder underwent an increase in severity within the year prior to his April 15, 2011 claim.

The previous noncompensable rating was predicated on the Veteran's subjective report of low grade depression with anxieties and the following objective findings: appropriate grooming; orientation to person, place, and time; monotone voice; appearance of mild depression; intact memory; intact judgment and insight; and denial of suicidal or homicidal ideation.  See February 9, 2006 rating decision, pp. 2-3.  See also February 9, 2006 VA psychiatric examination report, noting the Veteran was competent for VA benefits purposes.  

The claims file contains VA treatment records documenting psychiatric care beginning in March 2011.  A March 17, 2011 psychiatry telephone encounter note indicated the Veteran's affect was angry, anxious, sad, and irritable, and that his mood was dysphoric.  The Veteran was oriented by person, place, time, and situation, and his memory was intact.  He reported sleep disruption, early morning awakening, and nightmares.  His thought content included intrusive memories and feelings of helplessness and hopelessness.  His insight was fair and his judgment appropriate.  

An April 6, 2011 psychiatry outpatient note indicates the Veteran referred himself for a mental health evaluation.  The Veteran reported experiencing anxiety, increased irritability, arguments, suspiciousness of others, poor sleep, and fatigue in the mornings.  He said he felt worthlessness related to his unemployment.  He denied current suicidal or homicidal ideation, plans, or attempts, as well as auditory or visual hallucinations.  He reported occasionally feeling as though someone was watching him at night.  He denied panic symptoms, shortness of breath, and heart palpitations, but did report experiencing a panic attack four months prior.  The Veteran also endorsed some obsessive and compulsive behaviors.  

On mental status evaluation, the Veteran was casually dressed and unshaven.  His affect was flat and his mood sad.  He initially made poor eye contact.  He was alert and cooperative, and his speech was normal.  The examiner did not observe evidence of psychosis.  The Veteran was oriented to person, place, and time, and concentration and memory appeared intact.  Judgment and insight appeared normal.  The clinician diagnosed the Veteran with mood disorder versus adjustment disorder.

The Veteran was afforded a VA psychiatric examination on May 3, 2011.  The Veteran reported experiencing motivation issues, depression, one panic attack, irritability, trouble maintaining attention, and occasional paranoia with trying to obtain job interviews and communicate with others.  He also reported negative outlook, and trouble sleeping with nightmares 2 to 3 times per month.  Mental status evaluation indicated the Veteran was neatly groomed, with a cooperative and attentive attitude and flat affect.  The Veteran's mood was anxious, hopeless, and dysphoric.  His speech was hesitant.  The Veteran was oriented to person, place, and time.  His thought process was unremarkable, but he exhibited paranoid ideation.  He reported non-persistent delusions of a persecutory nature.  His judgment and insight were intact.  The Veteran exhibited obsessive or ritualistic behavior.  The Veteran's remote memory was mildly impaired, but recent and immediate memory was normal.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood and anxiety, with elements of social phobia and alcohol dependence.  The examiner stated the Veteran's adjustment disorder symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's adjustment disorder had increased in severity to a level contemplated by the 30 percent rating by March 17, 2011.  The Board bases this finding on the Veteran's March 17, 2011 reports of dysphoric mood with angry, anxious, sad, and irritable affect, sleep disruption, and nightmares.  Although no clinician indicated that the Veteran's symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the symptoms reported by the Veteran in the March 17, 2011 record are consistent with the findings noted in the May 3, 2011 VA examination report.  Given that the Veteran's claim for an increased rating was received within one year of the March 17, 2011 treatment record documenting the increase in severity, an effective date of March 17, 2011, but no earlier, for the grant of the 30 percent rating for adjustment disorder is warranted.  

Although somewhat unclear, the Board considered the Veteran's assertion that because his first disability check was mailed to his previous address, the assignment of the increased rating was connected to his original service connection claim, entitling him to an effective date of March 16, 2006.  See July 2011 Notice of Disagreement.  The Board also acknowledges the Veteran's testimony regarding his state of mind at the time of the April 2006 rating decision, as well as his assertion that his adjustment disorder has remained the same from 2006 to 2011.  See September 2016 Hearing Transcript, pp. 4-5.  

However, as the regulations regarding the assignment of effective dates are clear, these arguments do not afford the Veteran any additional relief.  Thus, an effective date of March 17, 2011, but no earlier, is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

An effective date of March 17, 2011, but no earlier, for the increased 30 percent rating assigned for adjustment disorder is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


